DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/15/21 is being considered by the examiner.
Response to Amendment
This office action is in response to amendment filed on 06/15/21.  Regarding the amendment, claims 1-9 are present for examination.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show a stepping motor, as recited in claim 1, comprising: 
a rotor having a shaft; 
a stator that is arranged in proximity to the rotor; and 
a plate that is arranged to face one end side of the rotor in an axial direction and has a supporting portion for supporting the shaft, 
wherein the plate has a projection being integrally formed in an annular shape on a surface facing the rotor, the projection protruding toward the rotor and surrounding the shaft,  

a plurality of bosses are integrally formed on the surface of the projection and surrounding the coil spring.
Furthermore, the record of prior art by itself or in combination with other references also does not show a stepping motor, as recited in claim 6, comprising: 
a rotor having a shaft; 
a stator that is arranged in proximity to the rotor; and 
a plate that is arranged to face one end side of the rotor in an axial direction and has a supporting portion for supporting the shaft, 
wherein the plate has a projection being integrally formed in an annular shape on a surface facing the rotor, the projection protruding toward the rotor and surrounding the shaft, 
a coil spring is provided to be interposed between the plate and the rotor in a state in which the coil spring is fitted on the shaft on an inner side of the projection, and to urge the rotor toward another end in the axial direction to elastically press the rotor against another member, and 
a plurality of bosses are integrally formed on the surface of the projection and surrounding the coil spring, and 
a part of the coil spring protrudes toward the rotor from the bosses of the projection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        

/LEDA T PHAM/           Examiner, Art Unit 2834